UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7663


WILLARD C. HUDSON,

                Petitioner – Appellant,

          v.

ERIC WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00534-MSD-TEM)


Submitted:   February 28, 2013            Decided:    March 20, 2013


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willard C. Hudson, Appellant Pro Se. Mark            Anthony Exley,
Assistant United  States Attorney, Norfolk,           Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willard     C.   Hudson,       a    federal      prisoner,       appeals    the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                        Because Hudson failed to

object   to    the     magistrate       judge’s     recommendations            after    being

given    proper      notice,     he    has    waived      review        of   those   claims.

United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007).

Accordingly,      we    affirm        the    judgment     of      the    district      court.

Hudson v. Wilson, No. 2:11-cv-00534-MSD-TEM (E.D. Va. Aug. 8,

2012).     We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented           in   the   materials

before   this     court    and    argument        would     not    aid       the   decisional

process.

                                                                                     AFFIRMED




                                              2